Cole, J.
1. evidence: weight of: sufficiency, The only issue in the case is as to the contract of affreightment. The plaintiffs claim that the defendant agreed to carry the goods from New York to Davenport; «/ o ^ ^ a. 7 while the defendant claims that it only undertook to carry the goods to Chicago. There is no controversy but that the original' ticket of receipt for the goods and the original bill of lading, if one was given, are lost or mislaid; they are not produced on the trial. Nor is there any controversy as to the value of the goods,.that they were shipped September 30, 1871, arrived in Chicago, October 8, at 2:20 a.'m., were taken from the car and put in the warehouse before 9 a. m., of that •day, and were destroyed with the warehouse, and other goods by the great fire of that or the succeeding day. If the contract was to carry to Chicago only, it is not claimed that the defendant is liable. The evidence as to what the contract was is conflicting and voluminous. The learned District Court found the contract against the defendant,, and under the rule so often announced respecting, the weight of evidence, we cannot interfere.
2 . lost contract. In the absence qf the original contract,-parol evidence of the contract was admissible. As tending to show that it was to carry the goods to Davenport, it was' not immaterial, or irrelevant to prove that the defendant had been in the habit of receiving goods for the plaintiffs in New York, and delivering the same to them in Davenport. Nor was the evidence of the conversation with the defendant’s agent respecting the shipment of the goods, and the general nature of the contracts of shipment, and the meaning given to certain terms used, irrelevant or immaterial for the purpose of arriving at the real contract in this Case. • But. further than this, it must be rememberfed that the question of fact was submitted to the court, and in such case the question of the admis*502sibility of evidence can seldom be raised. 1 Greenl. on Ev. § 49. And it is not to be presumed that the judge gave improper or undue consideration to these circumstances.
'We see no ground for interfering with the judgment.
Affirmed.